                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 MAXUS METROPOLITAN, LLC,                          )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )   Case No: 20-cv-00095-FJG
                                                   )
 TRAVELERS PROPERTY CASUALTY                       )
 COMPANY OF AMERICA,                               )
                                                   )
         Defendant.                                )

             REPLY SUGGESTIONS IN SUPPORT OF TRAVELERS
              PROPERTY CASUALTY COMPANY OF AMERICA’S
       MOTION TO DISQUALIFY EXPERT TESTIMONY OF ADAM FARNHAM

        Defendant Travelers Property Casualty Company of America (“Travelers”) submits the

following Reply Suggestions in Support of its Motion to Disqualify Expert Testimony of Adam

Farnham (“Farnham”):

I.      ARGUMENT.

        Travelers and Plaintiff have both cited Koch Refining Co. v. Jennifer L. Boudreau M/V, 85

F. 3d 1178 (5th Cir. 1996) as providing the test for expert qualification due to a conflict of interest.

According to Koch, the moving party must establish (1) the movant’s objectively reasonable basis

for concluding a confidential relationship exists and (2) the movant’s disclosure of confidential

information. Koch, 85 F. 3d at 1181.

        Farnham’s employer, Envista Forensics (“Envista”), has an ongoing confidential business

relationship providing consulting and expert witness services to Travelers. Due to this relationship,

Travelers had an objectively reasonable basis to believe it had a confidential relationship with

Envista and shared confidential information with Envista. Therefore, this Court should disqualify

Farnham from serving as a witness in this lawsuit due to his conflict of interest.




         Case 4:20-cv-00095-FJG Document 102 Filed 07/12/21 Page 1 of 6
        A.      Confidential Relationship.

        Plaintiff inaccurately contends that Travelers cannot establish it has an objectively

reasonable belief that it established a confidential relationship with Envista sufficient to disqualify

one of Envista’s employees, Farnham. Plaintiff emphasizes that Travelers’ basis for belief must be

“objectively reasonable.” [Doc. 90, p. 2, ¶ 2]. Courts recognize that the “objectively reasonable”

standard for establishing a belief in a confidential relationship is “not a high hurdle for the moving

party to clear.” See Novartis AG v. Apotex Inc., No. 09-5614, 2011 WL 691594 at *2 (D.N.J. Jan.

24, 2011) (citing AstraZeneca Pharm., LP v. Teva Pharm. USA, Inc., 05-5333, 2007 WL 4292384

*2 (D.N.J. 2007)) (internal quotations omitted).

        Courts have held that a party can establish a confidential relationship with a firm (such as

Envista), which satisfies the first prong of the disqualification test. For instance, in U.S. ex re.

Cherry Hill Convalescent Ctr., Inc. v. Healthcare Rehab Sys., Inc., the court found that a

confidential relationship existed between a party to the litigation and their accounting firm. 994 F.

Supp. 244, 250 (D.N.J. 1997). There, the moving party had an objectively reasonable belief it had

established a confidential relationship because its accounting firm had contractual and legal

obligations to maintain confidence. U.S. ex rel. Cherry Hill Convalescent Ctr., 994 F. Supp. at

249. Further, the court held that such a confidential relationship existed even though the party

never alleged that they had requested any assistance related to the litigation from the accounting

firm. Id. at 250.

        As set forth in Travelers’ Suggestions Supporting Disqualification of Adam Farnham,

Travelers has a professional relationship with Farnham’s employer, Envista, that implicates duties

and expectations of confidentiality. That confidential relationship continues to exist, even if

Travelers has not specifically requested Envista’s assistance regarding the subject matter of this



                                                   2
         Case 4:20-cv-00095-FJG Document 102 Filed 07/12/21 Page 2 of 6
litigation. Thus, Travelers has sufficiently demonstrated a confidential relationship with Envista

sufficient to support this Court’s disqualification of Farnham.

       B.      Disclosure of Confidential Information.

       Plaintiff mischaracterizes “Travelers’ patterns of operations, decision-making process, and

the like as it pertains to fire claim investigation and litigation” as “general information.” [Doc. 90,

p. 6, ¶ 3]. Such information includes the decision-making processes regarding strategies, roles of

witnesses to be hired, and anticipated defenses as related to litigation involving fire claims, such

as the case at hand. Such information falls within Koch’s description of “confidential information.”

85 F. 3d 1178, 1182 (5th Cir. 1996). Because such information was disclosed to Envista, Travelers

has shared confidential information with Farnham’s employer. Not only has Envista received such

information, Farnham himself acknowledges that he has previously worked on Travelers’ matters.

[Doc. 90-1, p. 2, ¶ 5]. Therefore, Travelers has disclosed confidential information.

II.    CONCLUSION.

       Based on the foregoing, Defendant, Travelers, has met its burden to satisfy the

requirements for disqualification of an expert due to a conflict of interest. Travelers has shown that

it had an objectively reasonable belief that it had a confidential relationship with Farnham’s

employer, Envista. During that course of that relationship, Travelers disclosed confidential

information regarding fire claim litigation to Envista. Moreover, Farnham himself has previously

worked on Travelers’ matters. Therefore, Travelers respectfully requests that this Honorable Court

grant Travelers’ Motion to Disqualify Adam Farnham.

                                                       Respectfully submitted,

                                                       s/Brenen G. Ely
                                                       Brenen G. Ely (pro hac vice)
                                                       Kenneth W. Boyles, Jr. (pro hac vice)
                                                       ELY & ISENBERG, LLC


                                                  3
         Case 4:20-cv-00095-FJG Document 102 Filed 07/12/21 Page 3 of 6
                                  3500 Blue Lake Drive, Suite 345
                                  Birmingham, Alabama 35243
                                  Telephone: (205) 313-1200
                                  Facsimile: (205) 313-1201
                                  bely@elylawllc.com
                                  kboyles@elylawllc.com

                                  Dale L. Beckerman, MO Bar #26937
                                  Daniel E. Hamann, MO Bar #28164
                                  DEACY & DEACY, LLP
                                  920 Main Street, Suite 1000
                                  Kansas City, Missouri 64105
                                  Telephone: (816) 421-4000
                                  Facsimile: (816) 421-7880
                                  dlb@deacylaw.com
                                  deh@deacylaw.com

                                  Attorneys for Defendant Travelers Property
                                  Casualty Company of America




                              4
Case 4:20-cv-00095-FJG Document 102 Filed 07/12/21 Page 4 of 6
                                   CERTIFICATE OF SERVICE

          I do hereby certify that on July 12, 2021, I electronically submitted the foregoing with the

Clerk of the Court for the United State District Court for the Western District of Missouri using

the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of

record:


Michael J. Abrams
Kimberly K. Winter
Brian W. Fields
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
michael.abrams@lathropgpm.com
kim.winter@lathropgage.com
brian.fields@lathropgpm.com
noah.nash@lathropgpm.com



                                                        s/Brenen G. Ely
                                                        OF COUNSEL




                                                   5
           Case 4:20-cv-00095-FJG Document 102 Filed 07/12/21 Page 5 of 6
                                CERTIFICATE OF SERVICE

        I do hereby certify that on ______, 2021, I electronically submitted the foregoing with the
Clerk of the Court for the United State District Court for the Western District of Missouri using
the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of
record:

Michael J. Abrams
Kimberly K. Winter
Brian W. Fields
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
michael.abrams@lathropgpm.com
kim.winter@lathropgpm.com
brian.fields@lathropgpm.com
noah.nash@lathropgpm.com




                                                     OF COUNSEL




                                                6
         Case 4:20-cv-00095-FJG Document 102 Filed 07/12/21 Page 6 of 6
